MEMORANDUM **
Adolfo Rodriguez-Guzman, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s physical presence determination, Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir.2006), and we deny the petition for review.
Substantial evidence supports the agency’s determination that Rodriguez-Guzman did not meet the requirement that he demonstrate ten years of continuous physical presence. See 8 U.S.C. § 1229b(d)(2) (departure for any periods exceeding 180 days in the aggregate breaks continuous physical presence).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.